DETAILED ACTION
Claims 1-20 are pending.
This action is made Final. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 20 is hereby withdrawn.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henrion, US Pub. 20030210695.

With respect to claim 1, Henrion teaches a method, comprising:
a router (fig. 3, ingress edge packet router B), receiving a data packet from another router coupled thereto (fig. 3,  ingress edge packet router B receives a data packet from the larger data packet network such as the internet; [0022]);
the router updating the data packet to create a modified data packet (fig. 3; [0048], “FIG. 3 illustrates an example of transfer of a multicast packet from ingress edge packet router B, to four egress edge packet routers, namely A,C,D and E, whereby cell switching nodes 1, 2 and 4 are used for this multicast transfer. In this case, the PFHC cell generated by the ingress edge packet router B includes four DEERLI identifiers, designating the egress edge packet routers A, C, D, and E respectively. The ingress edge packet router B, besides being capable of generating these four DEERLI identifiers and putting them in a PFHC cell (assuming one single PFHC cell to be sufficient for accommodating four DEERLI identifiers), is also further adapted to transform the data packet into a sequence of cells which are to be preceded by this PFHC cell. Furthermore this ingress router B is also adapted to determine that the packet cell sequence should only be outputted once on the outgoing link coupled to cell switching node 1”, the PFHC cell includes a DERF field which comprise the DEERLI identifiers-the DERF field could be implemented as a bit mask – the modified data packet (in the form a packet cell sequence) is forwarded to cell switching node 1 and includes the added DERF field; [0032], In the bit-based approach, the DERF field comprises a sequence of edge router bits, denoted ERB, each distinct bit position thereof being associated to a distinct local edge router identity (LERI) assigned to each one of the egress edge packet routers of the subnetwork. The value of each ERB bit indicates whether the corresponding edge packet router is a destination egress edge packet router, so that each active ERB bit corresponds to one DEERLI identifier for the related packet cell sequence”; see also [0073], [0080] and [0084] for forwarding among cell switching nodes 1, 2, 3 and 4 within subnetwork S);
the router forwarding the modified data packet to a switch coupled thereto ([0048], “Furthermore this ingress router B is also adapted to determine that the packet cell sequence should only be outputted once on the outgoing link coupled to cell switching node 1. As in the case of FIG. 2, this is performed by analyzing the packet header by means of its forwarding table. In this example, the routing conditions, as currently reflected by the predetermined contents of the forwarding table, are assumed to be such that, from this ingress edge packet router B, only one single outgoing link to cell switching node 1, is adequate for reaching all 4 egress edge packet routers A, C, D and E”):
wherein updating the data packet comprises incorporating a bit mask ([0048], [0032], “…..In the bit-based approach, the DERF field comprises a sequence of edge router bits, denoted ERB, each distinct bit position thereof being associated to a distinct local edge router identity (LERI) assigned to each one of the egress edge packet routers of the subnetwork. The value of each ERB bit indicates whether the corresponding edge packet router is a destination egress edge packet router, so that each active ERB bit corresponds to one DEERLI identifier for the related packet cell sequence”, the PFHC cell includes a DERF field which comprise the DEERLI identifiers-the DERF field could be implemented as a bit mask) and a tag ([0085], “In addition, in yet another variant of the method, actually combining the aforementioned methods of code-based and bit-based DEERLI identifiers, a separate DEERLI type indicator bit can be provided in the destination forwarding tag of a dedicated first cell such as a PFHC cell, for indicating whether the DEERLI identifiers are bit-based or code-based…..”, the DEERLI type indicator bit is a tag) with the data packet;
wherein the tag indicates that the modified data packet comprises the bit mask ([0085], “In addition, in yet another variant of the method, actually combining the aforementioned methods of code-based and bit-based DEERLI identifiers, a separate DEERLI type indicator bit can be provided in the destination forwarding tag of a dedicated first cell such as a PFHC cell, for indicating whether the DEERLI identifiers are bit-based or code-based. In the latter code-based, approach, if 10 or 11 bits for instance are used to encode a DEERLI identifier, a subnetwork can comprise up to 1024 or 2048 edge packet routers respectively. On the one hand, a bit-based definition of DEERLI identifiers provides more flexibility and scalability for addressing a wide range of destination egress edge packet routers for multicast. On the other hand, a code-based definition of DEERLI identifiers may constitute a desirable alternative for some particular applications where the multicast packets only need a moderate number of destination egress edge packet routers”, the value of the DEERLI type indicator bit (tag) determines (indicates) whether the DERF field comprising the DEERLI identifiers is bit based (i.e. it is a bit mask)).


With respect to claim 9, Henrion teaches a router (fig. 3, ingress edge packet router B), comprising: 
a microprocessor  (fig. 3, ingress edge packet router B must have a processor), and 
a non-transient computer readable storage medium (fig. 3, ingress edge packet router B must have associated non-transitory computer readable storage medium with program code for performing the necessary steps for performing this packet cell forwarding method; [0016]) , wherein 
receiving a data packet from another router coupled thereto (fig. 3,  ingress edge packet router B receives a data packet from the larger data packet network such as the internet; [0022]);
incorporating a bit mask and a tag with the data packet to create a modified data packet (fig. 3; [0048], “FIG. 3 illustrates an example of transfer of a multicast packet from ingress edge packet router B, to four egress edge packet routers, namely A,C,D and E, whereby cell switching nodes 1, 2 and 4 are used for this multicast transfer. In this case, the PFHC cell generated by the ingress edge packet router B includes four DEERLI identifiers, designating the egress edge packet routers A, C, D, and E respectively. The ingress edge packet router B, besides being capable of generating these four DEERLI identifiers and putting them in a PFHC cell (assuming one single PFHC cell to be sufficient for accommodating four DEERLI identifiers), is also further adapted to transform the data packet into a sequence of cells which are to be preceded by this PFHC cell. Furthermore this ingress router B is also adapted to determine that the packet cell sequence should only be outputted once on the outgoing link coupled to cell switching node 1”, the PFHC cell includes a DERF field which comprise the DEERLI identifiers-the DERF field could be implemented as a bit mask – the modified data packet (in the form a packet cell sequence) is forwarded to cell switching node 1 and includes the added DERF field; [0032], In the bit-based approach, the DERF field comprises a sequence of edge router bits, denoted ERB, each distinct bit position thereof being associated to a distinct local edge router identity (LERI) assigned to each one of the egress edge packet routers of the subnetwork. The value of each ERB bit indicates whether the corresponding edge packet router is a destination egress edge packet router, so that each active ERB bit corresponds to one DEERLI identifier for the related packet cell sequence”); ([0085], “In addition, in yet another variant of the method, actually combining the aforementioned methods of code-based and bit-based DEERLI identifiers, a separate DEERLI type indicator bit can be provided in the destination forwarding tag of a dedicated first cell such as a PFHC cell, for indicating whether the DEERLI identifiers are bit-based or code-based…..”, the DEERLI type indicator bit is a tag that is incorporated into the packet);
forwarding the modified data packet to a switch ([0048], “Furthermore this ingress router B is also adapted to determine that the packet cell sequence should only be outputted once on the outgoing link coupled to cell switching node 1. As in the case of FIG. 2, this is performed by analyzing the packet header by means of its forwarding table. In this example, the routing conditions, as currently reflected by the predetermined contents of the forwarding table, are assumed to be such that, from this ingress edge packet router B, only one single outgoing link to cell switching node 1, is adequate for reaching all 4 egress edge packet routers A, C, D and E”);
wherein the tag indicates that the modified data packet comprises the bit mask ([0085], “In addition, in yet another variant of the method, actually combining the aforementioned methods of code-based and bit-based DEERLI identifiers, a separate DEERLI type indicator bit can be provided in the destination forwarding tag of a dedicated first cell such as a PFHC cell, for indicating whether the DEERLI identifiers are bit-based or code-based. In the latter code-based, approach, if 10 or 11 bits for instance are used to encode a DEERLI identifier, a subnetwork can comprise up to 1024 or 2048 edge packet routers respectively. On the one hand, a bit-based definition of DEERLI identifiers provides more flexibility and scalability for addressing a wide range of destination egress edge packet routers for multicast. On the other hand, a code-based definition of DEERLI identifiers may constitute a desirable alternative for some particular applications where the multicast packets only need a moderate number of destination egress edge packet routers”, the value of the DEERLI type indicator bit (tag) determines (indicates) whether the DERF field comprising the DEERLI identifiers is bit based (i.e. it is a bit mask)).



With respect to claim 15, Henrion teaches a system (fig. 3) comprising: 
a switch (fig. 3, cell switching node 1);
a router (fig. 3, ingress edge packet router B) coupled to the switch, the router comprising: 
a microprocessor  (fig. 3, ingress edge packet router B must have a processor), and 
a non-transient computer readable storage medium (fig. 3, ingress edge packet router B must have associated non-transitory computer readable storage medium with program code for performing the necessary steps for performing this packet cell forwarding method; [0016]) , wherein the non-transient computer readable storage medium comprises program instructions executable to perform a method comprising:
receiving a data packet from another router coupled thereto (fig. 3,  ingress edge packet router B receives a data packet from the larger data packet network such as the internet; [0022]);
incorporating a bit mask and a tag with the data packet to create a modified data packet (fig. 3; [0048], “FIG. 3 illustrates an example of transfer of a multicast packet from ingress edge packet router B, to four egress edge packet routers, namely A,C,D and E, whereby cell switching nodes 1, 2 and 4 are used for this multicast transfer. In this case, the PFHC cell generated by the ingress edge packet router B includes four DEERLI identifiers, designating the egress edge packet routers A, C, D, and E respectively. The ingress edge packet router B, besides being capable of generating these four DEERLI identifiers and putting them in a PFHC cell (assuming one single PFHC cell to be sufficient for accommodating four DEERLI identifiers), is also further adapted to transform the data packet into a sequence of cells which are to be preceded by this PFHC cell. Furthermore this ingress router B is also adapted to determine that the packet cell sequence should only be outputted once on the outgoing link In the bit-based approach, the DERF field comprises a sequence of edge router bits, denoted ERB, each distinct bit position thereof being associated to a distinct local edge router identity (LERI) assigned to each one of the egress edge packet routers of the subnetwork. The value of each ERB bit indicates whether the corresponding edge packet router is a destination egress edge packet router, so that each active ERB bit corresponds to one DEERLI identifier for the related packet cell sequence”); ([0085], “In addition, in yet another variant of the method, actually combining the aforementioned methods of code-based and bit-based DEERLI identifiers, a separate DEERLI type indicator bit can be provided in the destination forwarding tag of a dedicated first cell such as a PFHC cell, for indicating whether the DEERLI identifiers are bit-based or code-based…..”, the DEERLI type indicator bit is a tag that is incorporated into the packet);
forwarding the modified data packet to a switch ([0048], “Furthermore this ingress router B is also adapted to determine that the packet cell sequence should only be outputted once on the outgoing link coupled to cell switching node 1. As in the case of FIG. 2, this is performed by analyzing the packet header by means of its forwarding table. In this example, the routing conditions, as currently reflected by the predetermined contents of the forwarding table, are assumed to be such that, from this ingress edge packet router B, only one single outgoing link to cell switching node 1, is adequate for reaching all 4 egress edge packet routers A, C, D and E”);
wherein the tag indicates that the modified data packet comprises the bit mask ([0085], “In addition, in yet another variant of the method, actually combining the aforementioned methods of code-based and bit-based DEERLI identifiers, a separate DEERLI type indicator bit can be provided in the destination forwarding tag of a dedicated first cell such as a PFHC cell, for indicating whether the DEERLI identifiers are bit-based or code-based. In the latter code-based, approach, if 10 or 11 bits for instance are used to encode a DEERLI identifier, a subnetwork can comprise up to 1024 or 2048 edge packet routers respectively. On the one hand, a bit-based definition of DEERLI identifiers provides more flexibility and scalability for addressing a wide range of destination egress edge packet routers for multicast. On the other hand, a code-based definition of DEERLI identifiers may constitute a desirable alternative for some particular applications where the multicast packets only need a moderate number of destination egress edge packet routers”, the value of the DEERLI type indicator bit (tag) determines (indicates) whether the DERF field comprising the DEERLI identifiers is bit based (i.e. it is a bit mask)).


With respect to claims 2, 10, and 16, Henrion teaches further comprising: the router identifying a multicast group associated with the data packet ([0048], “……an example of transfer of a multicast packet from ingress edge packet router B, to four egress edge packet routers, namely A,C,D and E, whereby cell switching nodes 1, 2 and 4 are used for this multicast transfer. In this case, the PFHC cell generated by the ingress edge packet router B includes four DEERLI identifiers, designating the egress edge packet routers A, C, D, and E respectively….”, the PFHC header with DEERLI identifiers generated by the ingress packet router B indicates a multicast group where each DEERLI identifier corresponds to a respective edge packet router being multi-casted to; [0032], the DERF field can be represented by a bit mask); the router accessing a table in memory that maps the multicast group to the bit mask before the router incorporates the bit mask with the data packet ([0048], “…… Furthermore this ingress router B is also adapted to determine that the packet cell sequence should only be outputted once on the outgoing link coupled to cell switching node 1. As in the case of FIG. 2, this is performed by analyzing the packet header by means of its forwarding table. In this example, the routing conditions, as currently reflected by the predetermined contents of the forwarding table, are assumed to be such that, from this ingress the updated DERF field (i.e. the bitmask of the PFHC) for each output link is determined based on a mapping (AND-ing operation) of each individual ERB bit of the DERF field of the PFHC cell of the received packet/packet sequence and a memorized preset filtering mask/selective filter mask – the updated PFHC cell (i.e. with updated bit mask) precedes the sequence of cells for the data packet; see also [0032] and [0080]).


With respect to claims 7, 13 and 17, Henrion teaches wherein the router forwards the modified data packet using the bit mask ([0048], “In this case, the PFHC cell generated by the ingress edge packet router B includes four DEERLI identifiers, designating the egress edge packet routers A, C, D, and E respectively. The ingress edge packet router B, besides being capable of generating these four DEERLI identifiers and putting them in a PFHC cell (assuming one single PFHC cell to be sufficient for accommodating four DEERLI identifiers), is also further adapted to transform the data packet into a sequence of cells which are to be preceded by this PFHC cell”, the PFHC cell includes the DERF field with the DEERLI identifiers where the DERF field could be implemented with a bit mask; [0032], “In the bit-based approach, the DERF field comprises a sequence of edge router bits, denoted ERB, each distinct bit position thereof being associated to a distinct local edge router identity (LERI) assigned to each one of the egress edge packet routers of the subnetwork”, the PFHC cell includes a DERF field which comprises the DEERLI identifiers-the DERF field could be implemented as a bit mask).


With respect to claims 8, and 14, Henrion teaches wherein the bit mask comprises a plurality of bits, wherein a plurality of hosts are assigned respective bit positions in the bit mask ([0032], “In the bit-based approach, the DERF field comprises a sequence of edge router bits, denoted ERB, each distinct bit position thereof being associated to a distinct local edge router identity (LERI) assigned to each one of the egress edge packet routers of the subnetwork. The value of each ERB bit indicates whether the corresponding edge packet router is a destination egress edge packet router, so that each active ERB bit corresponds to one DEERLI identifier for the related packet cell sequence”).


With respect to claim 18, Henrion teaches wherein the bit mask comprises a plurality of bits, wherein a plurality of link layer destination devices are assigned respective bit positions in the bit mask ([0032], “In the bit-based approach, the DERF field comprises a sequence of edge router bits, denoted ERB, each distinct bit position thereof being associated to a distinct local edge router identity (LERI) assigned to each one of the egress edge packet routers of the subnetwork. The value of each ERB bit indicates whether the corresponding edge packet router is a destination egress edge packet router, so that each active ERB bit corresponds to one DEERLI identifier for the related packet cell sequence”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 5, 6, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henrion in view of Reader, US Pub. 2005/0080901.

With respect to claims 3 and 11, Henrion is silent on “wherein the data packet comprises an address comprising information indicating the data packet is a multicast data packet”.
However, Reader teaches wherein the multicast data packet comprises an address comprising information indicating the data packet is a multicast data packet ([0021], “…..the ingress one of interfaces 210A through 210N, 230, 240 identifies broadcast /multicast packets by checking the broadcast/multicast bit in the destination MAC address of packets. If the bit is set, a further check is performed to identify whether a packet is an IP Multicast data packet……….. In IP Multicast forwarding on LAN switch 150, the SM-FDB on the ingress one of interfaces 210A through 210N, 230, 240 is invoked to resolve a multicast group address in an IP Multicast data packet to one or more switch ports, and the data packet is transmitted on all resolved switch ports”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henrion system to include the feature “wherein the multicast data packet comprises an address comprising information indicating the data packet is a multicast data packet”, as disclosed by Reader because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Reader: para [0021]).


With respect to claim 5, Henrion is silent on “wherein the address comprises a destination MAC address that comprises a multicast group address”.
the ingress one of interfaces 210A through 210N, 230, 240 identifies broadcast /multicast packets by checking the broadcast/multicast bit in the destination MAC address of packets. If the bit is set, a further check is performed to identify whether a packet is an IP Multicast data packet……….. In IP Multicast forwarding on LAN switch 150, the SM-FDB on the ingress one of interfaces 210A through 210N, 230, 240 is invoked to resolve a multicast group address in an IP Multicast data packet to one or more switch ports, and the data packet is transmitted on all resolved switch ports”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henrion system to include the feature “wherein the address comprises a destination MAC address that comprises a multicast group address”, as disclosed by Reader because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Reader: para [0021]).


With respect to claim 6, Henrion is silent on “wherein the address comprises a destination MAC address that comprises a multicast group address that includes a bit set to a first state to indicate that the data packet is a multicast data packet”.
However, Reader teaches wherein the address comprises a destination MAC address that comprises a multicast group address that includes a bit set to a first state to indicate that the data packet is a multicast data packet ([0021], “…..the ingress one of interfaces 210A through 210N, 230, 240 identifies broadcast /multicast packets by checking the broadcast/multicast bit in the destination MAC address of packets. If the bit is set, a further check is performed to identify whether a 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henrion system to include the feature “wherein the address comprises a destination MAC address that comprises a multicast group address that includes a bit set to a first state to indicate that the data packet is a multicast data packet”, as disclosed by Reader because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Reader: para [0021]).


	
With respect to claim 19, Henrion is silent on “wherein the method further comprises the router receiving a signaling message from a link layer destination device indicating that the link layer destination device is interested in the multicast group”.
However, Reader teaches wherein the method further comprises the router receiving signaling message from a link layer destination device indicating that the link layer destination device is interested in the multicast group ([0017], “…..Particularly, the IP Multicast data stream corresponds to a multicast group. Ones of end systems 160A through 160N that wish to join the multicast group send to router 130 an IGMP membership report message identifying the multicast group. In response, router 130 arranges to forward to LAN switch 150, for relay to the ones of end systems 160A through 160N that are registered destination hosts in the multicast group, packets addressed to the multicast group”; see also [0025]).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henrion system to include the feature “wherein the method further comprises the router receiving signaling message from a link layer destination device indicating that the link layer destination device is interested in the multicast group”, as disclosed by Reader because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Reader: para [0021]).


With respect to claim 20, Henrion is silent on “wherein the method further comprises an act of updating the table using information contained in the signaling message”.
However, Reader teaches wherein the method further comprises an act of updating the table using information contained in the signaling message ([0025], “…..Particularly, the IP Multicast data stream corresponds to a multicast group. Ones of end systems 160A through 160N that wish to join the multicast group send to router 130 an IGMP membership report message identifying the multicast group. In response, router 130 arranges to forward to LAN switch 150, for relay to the ones of end systems 160A through 160N that are registered destination hosts in the multicast group, packets addressed to the multicast group”; see also [0025], “If the packet is an IGMP membership report, the packet is transmitted to switch manager 250 with an identifier of the ingress switch port. On switch manager 250, E-IGMP agent 320 determines whether the switch port is authorized to join the multicast group identified in the report….. In either event, E-IGMP agent 320 determines from M-ADB 340 whether the multicast group address specified in the report is within the permitted or proscribed multicast group addresses or address ranges specified for the switch port. If there is conformance, that is, if the switch port is authorized to participate in the multicast group, E-IGMP agent 320 updates MM-FDB 350 to include the new multicast group/port association”).
“wherein the method further comprises an act of updating the table using information contained in the signaling message”, as disclosed by Reader because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Reader: para [0021]).


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Henrion in view of Reader and further in view of Miller et al., US Pub. 2005/0100016 (hereinafter Miller).

With respect to claims 4 and 12, Henrion in view of Miller is silent on “wherein the address comprises an IP destination address that comprises information identifying a multicast group”.
However, Reader teaches wherein the address comprises an IP destination address that comprises information identifying a multicast group ([0008], “multicast traffic on a network can be distinguished from unicast and broadcast traffic by examining the destination IP address, which in a multicast packet identifies the specific multicast group for which an IP packet was sent”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Henrion-Reader system to include the feature “wherein the address comprises an IP destination address that comprises information identifying a multicast group”, as disclosed by Miller because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Miller: para [0008]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  The examiner has maintained the references used in the last office action, but has added/changed citations according to applicant’s claim amendments. Accordingly, this action is made Final. The examiner also provides the following counter arguments.


The applicant argues:
Independent claim 1 now requires the incorporation of a “tag” with the data packet. Support for this limitation can be found, for example, in paragraphs [0077] and [0078]. More particularly, these paragraphs recite the incorporation of a “BIER tag,” As noted in paragraph [0078] the
BIER tag indicates the packet is a BIER packet that includes a bit mask. The BIER tag is used
by switches. If the multicast data packet does include a BIER tag, the BIER-enabled switch
knows that the multicast data packet includes a bit mask. The BIER-enabled switch locates the
bit mask in the multicast data packet at 1006. Using the bit-mask, the BIER-enabled switch
determines which ports the packet should be forwarded to. See, e.g., [0080].


Examiner’s Response:
The arguments’ above provide a level of detail absent from the claims. While the specification does address BIER tag and how it is applied by switches to forward a packet to port (s), the claims can only be interpreted in light of the specification without reading the specification into the claims.  The claims only states “wherein updating the data packet comprises incorporating a bit mask and a tag with the data packet; wherein the tag indicates that the modified data packet comprises the 
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        1/27/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477